Citation Nr: 0819738	
Decision Date: 06/17/08    Archive Date: 06/25/08	

DOCKET NO.  05-15 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
VARO in Waco, Texas, that in pertinent part, denied 
entitlement to service connection for PTSD/depression.

A review of the record reveals that by rating decision in 
March 2005, a permanent and total disability rating for 
pension purposes was granted, effective October 17, 2003.

In addition to the current claim, the statement of the case 
dated in March 2005 addressed issues of entitlement to 
service connection for hepatitis C, a disability of involving 
the left lower extremity, and a disability involving the 
right lower extremity.  However, in his substantive appeal 
dated in May 2005, the veteran addressed only a psychiatric 
disability.  Accordingly, the only issue for consideration by 
the Board at this time is that of his entitlement to service 
connection for PTSD/depression.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression, 
was not manifested during service or within one year of 
separation from service, and is not related to the veteran's 
service.

2.  The veteran did not engage in combat.

3.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

The veteran does not have a chronic acquired psychiatric 
disability, to include PTSD/depression that was incurred in 
or aggravated by active service or that may have been 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).

A review of the evidence of record reveals there has been 
essential compliance with the mandates of the VCAA.  Starting 
with a letter in November 2003, the veteran was asked to 
provide specific details regarding his claimed stressful 
incidents in service.  He was told of his responsibilities as 
well as VA's responsibilities developing the claim.  More 
recently, he was provided with information regarding the 
assignment of disability ratings once a disability is found 
to be service connected, as well as the assignment of an 
effective date for a grant of disability benefits.  In March 
2006, he was specifically informed that the stressor 
information he had submitted to support his claim for PTSD 
was not sufficient to allow for local research or submission 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for verification.  He was asked to provide additional 
information or evidence.

With regard to the duty to assist, identified treatment 
records have been obtained and associated with the record.  
The RO has made attempts to verify the veteran's claimed 
stressors.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any outstanding evidence or information.  The 
veteran was scheduled for a video conference hearing in May 
2008, but for whatever reason, failed to report.  
Accordingly, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and its 
implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease process was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with VA regulation; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Board observes that the veteran did not engage in combat 
with the enemy.  His service personnel records do not show 
the receipt of any citations or awards for participation in 
combat with the enemy, and he does not contend otherwise.  
See 38 C.F.R. § 3.304(f).  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application.

Where a determination is made that the veteran "did not 
engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the incurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VA treatment records reflect psychiatric diagnoses that 
include PTSD.  The veteran asserts that he has 
PTSD/depression as a result of "false arrest--3-month 
detention," "witnessing injuries of others," and "continual 
stress and harassment."

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining 
to his psychiatric status.

Of record is a July 2007 memorandum from a JSRRC coordinator.  
It was indicated that the information required to verify the 
stressor event or events described by the veteran was 
insufficient to send to the JSRRC, the National Archives and 
Records Administration, and/or the Marine Corps Archives and 
Special Collections Unit.  It was indicated what efforts had 
been made to obtain the information necessary to verify the 
claimed stressful events.  The service medical records and 
the veteran's personnel file were reviewed, as were VA 
medical treatment records.  It was noted that a letter was 
sent to the veteran in November 2003 asking for specific 
details of the incidents that had resulted in his developing 
PTSD.  A follow-up letter was sent to him in March 2006 
requesting additional details of the incidents, but no 
response was received.

Having carefully considered the record in this case, the 
Board finds that there is insufficient evidence to meet the 
criteria for establishing service connection for PTSD.  
Although the veteran has been given a diagnosis of PTSD, 
there is no independent corroboration of his claimed stressor 
or stressors.  In this regard, the Board notes that although 
the RO has made repeated requests for more specific 
information from the veteran, he has not provided VA with any 
specific information regarding any of his claimed stressful 
events.  The information provided by him is insufficient to 
offer verification by the service department.  As such, the 
claimed stressors have not been verified.  Therefore, having 
considered all procurable and assembled data, the Board 
concludes that the criteria for service connection for PTSD 
are not met. 

With regard to depression, the evidence of record does not 
demonstrate that depression is related to the veteran's 
military service.  Rather, the evidence reflects post service 
onset of the veteran's psychiatric complaints.  The veteran 
is competent to report his own symptoms.  However, he is not 
a medical professional and his statements do not constitute 
competent medical evidence.  As such, his assertions 
concerning onset and etiology are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The competent evidence 
clearly establishes that there is no causal relationship 
between any current depression and the veteran's active 
service.  Absent reliable evidence relating an acquired 
psychiatric disorder to service, the claim for entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, must be denied.

ORDER

Service connection for a chronic acquired psychiatric 
disability, to include PTSD and depression, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


